DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I, claims 1, 2, 4-10, 12 and 14-17 in the reply filed on 06/18/2022 is acknowledged.  The traversal in applicant’s “Election” of Remark in page 2 is found persuasive because The Examiner does not find a prior art teaches the claim limitations of claim 1 for both Species I and II. Therefore, the restriction requirement as set forth in the Office action mailed on 04/18/2022 is hereby withdrawn.

Reasons for allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken along or in combination, fails to disclose or suggest, in light of the specification, the claim limitations of claim 1. In addition, Yang CN 107085327A (at least figs.4(a)-4(d))(see machine translation of 17211978_2022-08-026_CN_107085327_A_M.pdf) discloses a light-adjusting module (an electric control dimming film, see abstract) comprises a first substrate (upper PET Substrate, see figs.4(a)-4(d)) and a second substrate (lower PET Substrate, see fig.4(a)-4(d)) opposite to each other, and a dye liquid crystal layer (see figs.4(a)-4(d)), having liquid crystal molecules (liquid crystal molecules, see abstract and figs.4(a)-4(d)) and dye molecules (dye molecules, see abstract and figs.4(a)-4(d)), between the first substrate and the second substrate; wherein the liquid crystal molecules in the dye liquid crystal layer deflect under a control of an electric field between the first substrate and the second substrate, to control a transmittance of light (see fig.4(d)); and the dye liquid crystal layer comprises a polymer network (polymer network, see abstract and figs.4(a)-4(d)). However, Yang fails to disclose or suggest a light-adjusting glass having “the dye liquid crystal layer which is configured such that when the electric field between the first substrate and the second substrate changes, twisting degrees of the liquid crystal molecules are identical, and twisting degrees of dye molecules are identical” along with other claim limitations. Claims 2-20 are depended on claim 1 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871